Order of disposition, Family Court, New York County (Sara R Schechter, J.), entered on or about September 18, 2007, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
*436The finding of permanent neglect was supported by clear and convincing evidence (Social Services Law § 384-b [7] [a]). The record establishes that the agency made diligent efforts to encourage and strengthen the parental relationship by providing assistance so that respondent could meet her legal residency, housing, financial and employment needs, and by scheduling regular visits with the child (see Matter of William P., 23 AD3d 237 [2005]). Despite these diligent efforts, respondent failed to establish permanent legal residency, secure a suitable home environment, or obtain employment before the petition was filed. She was also inconsistent in her visitation, and at one point, failed for a period of approximately three months to have any contact with the child or the agency (see Matter of Lenny R., 22 AD3d 240 [2005], lv denied 6 NY3d 708 [2006]).
The court appropriately declined to enter a suspended judgment in lieu of terminating respondent’s parental rights, as suspending judgment was not in the child’s best interests. The child, now five years old, has bonded with her foster family with whom she has lived since she was four days old, and “there was no evidence of a parental relationship with [respondent] sufficient to justify delay of the adoptive process” (Matter of Jazminn O’Dell P., 39 AD3d 235 [2007]).
We have considered respondent’s remaining arguments and find them unavailing. Concur—Lippman, EJ., Saxe, Friedman, Sweeny and Acosta, JJ.